El Juez Asociado Sr. FraNoo Soto,
emitió la opinión del tribunal.
En el pleito civil en curso ante la Corte de Distrito de Ponce seguido por Joaquina Batle y Campos viuda de Vilaró et al. v. J. B. Lichetestein and Co., se expidió por el sub-secretario de la Corte de Distrito de Ponce un mandamiento dirigido directamente por dicho funcionario al Registrador de la Propiedad de Arecibo para la cancelación de un embargo que había sido trabado sobre cierta propiedad inmue-ble y disponiéndose al mismo tiempo que en su lugar fuera embargada determinada finca rústica radicada en el distrito de Arecibo.
El registrador denegó la inscripción poniendo al pie del documento la siguiente nota:
“deNegada la anotación de embargo que se ordena en el prece-dente mandamiento porque autoriza éste el subsecretario a nombre del secretario de la Corte de Distrito de Ponce, en vez de expedirlo el marshal de Arecibo, a que pertenece este registro y en donde radica la finca embargada, como determinan el artículo 97 del Re-glamento Hipotecario, el 245 del Código de Enjuiciamiento Civil y las resoluciones de la Corte Suprema en los casos Luce v. El Registrador, tomo 28, página 968, y Benet v. Hernández, tomo 22, página 348, y tomada en su lugar la preventiva por 120 días al folio 249 vuelto, tomo 54 de Arecibo, finca número 897 triplicado, ano-tación D, con los defectos subsanables de no expresarse el domicilio de la sociedad demandada, las circunstancias personales de los de-mandados Antonio J. Herrera y J. B. Lichetestein ni el origen de la deuda.”
No conforme con la calificación del registrador, el inte-*747resado estableció el presente recurso contra la nota denega-toria, y tanto el recurrente como el registrador presentaron alegatos.
Según los términos en qne está redactada la nota del re-gistrador niega la. anotación qne se decretó por la Corte de Distrito de Ponce porqne fné el subsecretario de dicha corte quien autorizó el mandamiento para la anotación en vez de expedirlo el marshal del distrito de Arecibo por radicar en este distrito las fincas a qne se refiere. En otras palabras, entiende el registrador qne para poder practicar las anota-ciones ordenadas por la Corte de Distrito de Ponce el man-damiento qne se le presente debe ser expedido por el marshal del distrito de Arecibo, en virtud de orden qne le dé el juez de su distrito cumpliendo exhorto del Juez de Dis-trito de Ponce, pues cita el artículo 97 del Reglamento de la Ley Hipotecaria según el cual tal exhorto y orden del juez de distrito en que están las fincas es necesario; artículo que según su alegato no está derogado por la orden general No. 100 del año 1900, porque en el caso de Ochoa v. Hernández, 230 U. S. 139, se declaró que el gobernador militar de Puerto Rico no podía derogar la Ley Hipotecaria, y nos cita los casos de Luce y de Benet.
El texto literal del artículo 97 del Reglamento para la Ejecución de la Ley Hipotecaria dice:
“Toda anotación preventiva que no pueda hacerse sino por pro-videncia judicial, se verificará en virtud de la presentación en el registro de mandamiento del juez o tribunal, en el que se insertará literalmente el particular de la providencia en que se haya dictado, su lecha y el documento o documentos que hayan motivado dicha anotación.
“El mandamiento será siempre expedido por el juez o tribunal en cuyo término jurisdiccional radique el registro donde haya de tomarse la anotación preventiva, al que exhortarán los demás jueces o tribunales para que libre los mandamientos cuando el registro no esté situado en sus respectivas demarcaciones.”
*748La segunda parte de esa disposición legal es la que vamos a analizar por ser la que tiene relación con el recurso. No hay que dudar que dada hoy la tendencia de las leyes adje-tivas a facilitar la tramitación de los asuntos y quedos pro-cedimientos sean rápidos y adecuados, como así resulta de nuestras vigentes leyes procesales, el artículo 97 citado re-presenta una dilación en el despacho de los negocios y algo así como un trámite innecesario en los mismos, y esto fue lo que había de tener en cuenta la junta judicial que existía en abril de 1900 para recomendar la derogación de dicho ar-tículo 97 como una rueda innecesaria y dilatoria en la tra-mitación de los asuntos del registro. Tal recomendación se llevó a efecto y en 12 de abril de 1900 se decretó por el go-bierno militar la Orden G-eneral No. 100, que textualmente dice:
“Por recomendación de la Junta Judicial se dispone lo siguiente: I. Los tribunales se comunicarán directa e indistintamente entre sí sin sujetarse a la antigua subordinación de tribunales inferiores y superiores que establece el artículo 237 de la Ley de Enjuiciamiento Civil. II. También podrán los tribunales dirigirse directamente a cualquiera oficina del registro de la propiedad o de otra clase para el cumplimiento de las resoluciones judiciales que dictaren.”
Según la anterior orden general la Corte de Distrito de Ponce podía dirigirse directamente a cualquier oficina del registro de la propiedad en la isla. No obstante, el regis-trador alega que el Tribunal Supremo 'de los Estados Uni-dos en el caso de Ochoa v. Hernández, 230 U. S. 139, declaró que el comandante militar de esta isla no estaba facultado para modificar la Ley Hipotecaria.
Examinaremos el caso citado por el registrador de Are-cibo. Se refiere a una orden judicial de fecha 4 de abril de 1899. Véase volumen 2, pág. 71, de las Ordenes Militares. Por esta orden se enmiendan los artículos 391, 393, 394 y 395 de la Ley Hipotecaria y por la cláusula final se declara *749que dicha orden tendrá efecto retroactivo. En la página 160, tomo 230, de las citadas Decisiones de los Estados Unidos, se dice lo siguiente:
“En vista de todas las circunstancias creemos que resulta claro que el gobernador carecía de autorización del Presidente para dictar ninguna orden que fuera judicial por su naturaleza y que tuviera el efecto de privar a alguna persona de su propiedad sin el debido proceso de ley.
“Se ha dicho que la sección octava del Acta Poraher (31 Esta-tutos 79, Cap. 191) tuvo el efecto de revocar la orden judicial del general Henry. Esa sección declaraba lo siguiente: ‘Que las leyes y ordenanzas de Puerto Rico actualmente en vigor, continuarán vi-gentes, excepto en los casos en que sean alteradas, enmendadas o modificadas por la presente; o hayan sido alteradas o modificadas por órdenes militares y decretos vigentes cuando esta ley entre a regir, y en todo aquello en cuanto las mismas no resulten incompatibles, o en conflicto con las leyes estatutorias de los Estados Uni-dos no aplicables localmente, o con las presentes disposiciones, hasta que sean alteradas, enmendadas o revocadas por la autoridad legal legislativa creada por la presente para Puerto Rico o por una ley del Congreso de los Estados Unidos,’ con disponiéndoses que no son ahora pertinentes. No podemos encontrar en esta ninguna inten-ción legislativa de dar validez a alguna orden del gobierno militar que fuera en exceso de la autoridad conferídale por el Presidente.”
Esta Corte Suprema, por voz del Juez Asociado Sr. Hutchison, en el caso Sucesión Rodríguez v. Sucesión Torres, 24 D. P. R. 787, comentando la opinión en el caso de Ochoa v. Hernández, supra, se expresó en estos términos:
“En el caso de Ochoa v. Hernández, la Corte Suprema sin resolver si la autoridad del comandante militar en Puerto Rico que-daba o no sujeta a las mismas limitaciones constitucionales como lo está la del Congreso, sostuvo el criterio de que de acuerdo con las instrucciones comunicadas por el Presidente McKinley al Secre-tario de la Guerra en 13 de julio de 1898 con referencia a Cuba, Ordenes Generales del Departamento de la Guerra, No. 101, hechas obligatorias para el Gobernador de Puerto Rico por virtud de la *750comunicación remitiendo instrucciones de .fecha julio 29, publicada por orden del General Miles para información y guía de todos los interesados y que de tal modo continuaron en vigor como recono-cida declaración de principios por los cuales estaba limitado el go-bierno militar, el gobernador militar carecía de autorización del Pre-sidente para dictar ninguna orden, judicial por su naturaleza, que tuviera el efecto de privar a ninguna persona de su propiedad sin el debido procedimiento de ley.”
Tanto de la opinión de la Corte Suprema de los Estados Unidos como de la de esta corte, se desprende que no es exacta la conclusión a que lia llegado el registrador de Are-cibo cuando alega escuetamente que en aquella decisión del.. más alto tribunal de la Unión se declaró que el gobierno militar en Puerto Eico no estaba facultado para modificar la Ley Plipotecaria. La Corte Suprema de los Estados Uni-dos cita en su opinión la. sección octava del Acta Foraker. Esta disposición admite de un modo general la facultad que tenía el gobierno militar para enmendar las leyes existentes en aquel entonces y de una manera expresa y clara dispuso que continuarían vigentes las leyes y ordenanzas que estaban en vigor, haciendo excepciones en los casos en que resultaban alteradas, enmendadas o modificadas por la misma acta, o que hubieran sido alteradas, enmendadas o modificadas por órdenes militares * * *.
No hay que decir que en el principio general de enmendar o modificar una ley, nunca puede estar comprendido el de hacerlo en forma alguna que pueda afectar de algún modo o destruir derechos sustanciales de las partes. El mismo Congreso no podía tener ese poder. En ninguna parte de la nación puede decretarse ley alguna que pueda privar a una persona de la vida o propiedad sin el debido procedi-miento de-ley. Y este principio, en cuanto a la propiedad, fué el que se discutió 'en el caso de Ochoa v. Hernández, supra, y su quebrantamiento tenía que llevar el sello de ex-*751ceso de facultades por cualquiera que fuera el poder que lo Mciere, ya fuere tal poder civil o militar.
Nosotros creemos que tenemos una situación bien distinta con la enmienda o derogación del artículo 97 del Eeglamento para la Ejecución de la Ley Hipotecaria. La disposición de diclio artículo es de puro carácter adjetivo, no infringe o le-siona ningún derecho sustancial de partes interesadas; su de-rogación era más bien en beneficio de la rapidez de los pro-cedimientos y por tales razones' estaba dentro de las facul-tades del gobierno militar la enmienda o derogación del ar-tículo 97 arriba citado.
Es cierto que en el caso de Luce se declaró que el artículo 97 estaba en vigor pero ni las partes en ese asunto hicieron referencia a dicha orden general ni este tribunal la tuvo pre-sente al resolver el caso. En cuanto al caso de Benet, se trataba de un mandamiento librado por un marshal de un distrito al registrador de otro distrito y dijimos que como las facultades del marshal están limitadas a su demarcación territorial no estaba autorizado para dirigirse directamente al registrador de la propiedad de otro distrito. Pero en el caso presente no fué el marshal de Ponce el que se dirigió al registrador de Arecibo sino el subsecretario de la corte y pudo hacerlo de acuerdo con la Orden General No. 100. Es verdad que el artículo 245 del Código de Enjuiciamiento Civil del año 1904 dispone que la orden de ejecución podrá librarse al marshál de cualquier distrito de la isla pero creemos que este artículo no ha enmendado la Orden General No. 100.
A virtud de las razones expuestas, la nota del registrador debe ser revocada.

Revocada la nota recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf, Aldrey y Hutchison.